Citation Nr: 0913324	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  02-19 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 
1967.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  This case was remanded by the Board in 
November 2004 and March 2007 for additional development.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

In November 2004, the Board remanded this claim for multiple 
reasons, including because additional information was needed 
in order to verify the Veteran's claimed in-service 
stressors.  As part of this remand, the RO was directed to 
ask the Veteran 

to provide the dates, locations, and 
units of assignment where the asserted 
in-service stressors occurred.  Once the 
information is received, [the RO] should 
review the file and prepare a summary of 
all the claimed stressors.  This summary 
must be prepared whether or not the 
[V]eteran provides additional information 
as request above.  The summary and a copy 
of the [V]eteran's DD-214 and any service 
personnel records associated with the 
claims folder should be sent to the [U.S. 
Army and Joint Services Records Research 
Center (JSRRC)].

The RO failed to comply with this remand order and in March 
2007 the Board remanded the claim again for compliance with 
the November 2004 Board remand.  In that decision, the Board 
noted that "[a]lthough the RO sent the [V]eteran a letter 
requesting additional information, it did not contact JSRRC, 
and did not undertake an additional development."  In the 
March 2007 remand, the Board clearly stated that RO contact 
with JSRRC was not discretionary:

The RO must review the claims file and 
prepare a summary of all the claimed 
stressors.  This summary must contain a 
description of the alleged stressors 
identified by the [V]eteran, to include 
the names and dates that he has provided, 
and a copy of his personnel records 
showing service dates, duties, and units 
of assignment.  This summary and all 
associated document, must be sent to the 
JSRRC.  The RO must ask JSRRC to provide 
any available information that might 
corroborate the [V]eteran's alleged 
in-service stressors.

(emphasis added).  On remand, the RO once again failed to 
contact JSRRC as ordered by the Board.  Instead, the RO 
prepared a January 2009 memorandum which concluded that 
submission of the information request to JSRRC was 
"inappropriate."  The United States Court of Appeals for 
Veterans Claims has held that RO compliance with a remand is 
not discretionary, and that if the RO fails to comply with 
the terms of a remand, another remand for corrective action 
is required.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
RO's findings in the January 2009 memorandum are irrelevant 
to compliance with the remand.  The Board has ordered the RO 
to contact JSRRC and attempt to verify the Veteran's claimed 
stressors with the information already available.  Compliance 
with this order is not discretionary.

In addition, the RO based its determination that contacting 
JSRRC was "inappropriate" on a lack of sufficient 
information.  In particular, the RO focused on the failure of 
the Veteran to provide specific information about a stressor 
which he claimed occurred at Brunswick Naval Air Station.  
The RO correctly noted that the Veteran was stationed at this 
base from November 1963 to October 1965 and that a more 
specific date was required to verify the event.  The RO 
emphasized that the Veteran had never responded to any 
request for further information and concluded that the event 
could not be corroborated due to a lack of specific 
information.

The RO has made two errors in regards to this determination.  
First, the evidence of record already includes very specific 
information about when the Veteran's claimed stressor 
occurred.  In a January 2001 VA mental health examination 
report, the Veteran stated that the incident occurred on his 
"second day in crash and rescue."  In a February 2001 
stressor statement the Veteran said that the event occurred 
in "the spring of 1964."  Accordingly, the RO has two 
methods of determining a specific time period for the 
incident: (1) by searching for matching incidents in the 
relatively short time period covered by "spring of 1964," 
and (2) by searching the Veteran's service personnel records 
to determine the date that the Veteran was transferred to 
"crash and rescue" duty and then conducting a search of 
that general time period.  Further information from the 
Veteran is not required for either of these methods.

Second, the RO has stated that the Veteran has not responded 
to multiple requests for further information.  The record 
shows that all of these requests, and indeed nearly every 
document sent by VA since July 2003, have been sent to an 
address in Rogers, Arkansas.  The evidence does not show that 
this is the Veteran's last known address.  Up until July 
2003, the Veteran had been submitting numerous documents with 
a Kansas City, Missouri address.  The Veteran was clearly 
still living at this address through June 2003, as the RO 
sent the Veteran a hearing notice to that address on June 13, 
2003, and the Veteran did indeed appear for that hearing on 
July 1, 2003.  However, the hearing transcript listed the 
Veteran's address as the Rogers, Arkansas address, despite 
the Veteran never indicating a change of address during the 
transcript.  The only evidence in the entire record that 
shows a Rogers, Arkansas address is an undated VA hospital 
record which gave that as the Veteran's permanent address.  
That record was printed on September 2004, but not indication 
was made of when the record itself was generated.  As this 
address was used by in July 2003, the printing date of 
September 2004 is unreliable.  In addition, there is no 
indication of whether this information was provided by the 
Veteran himself or was entered erroneously.

In addition, in April 2004, the RO received a letter from the 
Veteran which was a reply to a letter that had been mailed to 
him at the old Kansas City, Missouri address.  This indicated 
that as of April 2004, approximately 9 months after the RO 
had started using the Rogers, Arkansas address, the Veteran 
was still living at the Kansas City, Missouri address.  The 
April 2004 response from the Veteran is the last 
communication from the Veteran that is currently of record.  
Accordingly, it must be taken into account when determining 
the Veteran's last known address due to the unreliability of 
the date on the September 2004 VA hospital record.  This is 
particularly important as the evidence of record shows that 
the Veteran consistently responded promptly to numerous 
letters sent to him at the Kansas City, Missouri address, and 
yet has never responded to a single letter sent to the 
Rogers, Arkansas address.

Accordingly, the case is remanded for the following actions:

1.	The RO must attempt to verify the 
Veteran's current address.  All efforts 
made to obtain this address must be 
noted in the claims file and any new 
address found must be substantiated by 
evidence associated with the claims 
file.  If the Veteran's current address 
cannot be confirmed, the RO must use 
both the Rogers, Arkansas address and 
the Kansas City, Missouri address as 
the Veteran's last known address of 
record.

2.	After the above action has been 
completed, another VCAA notice letter 
must be sent to the latest address of 
record.  This letter must provide 
notice specific to claims for 
post-traumatic stress disorder (PTSD), 
as well as that required by 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and as indicated in VA 
ADJUDICATION MANUAL M21-1, Part III, 
para. 5.14c.  The letter must also 
request that the Veteran provide a 
comprehensive statement regard his 
claimed in-service stressors, with 
particular emphasis on the date of the 
Brunswick Naval Air Station stressor.

3.	After the Veteran has been provided 
with an appropriate period to respond, 
the RO must then review the claims file 
and prepare a summary of all the 
claimed stressors.  The summary must 
contain a description of the alleged 
stressors identified by the Veteran, to 
include the names and dates that he has 
provided, and a copy of his personnel 
records showing service dates, duties, 
and units of assignment.  If no further 
information has been provided by the 
Veteran, the RO must use both of the 
methods described above to determine an 
appropriate date range for the 
Veteran's Brunswick Naval Air Station 
stressor.  Regardless of any response 
from the Veteran and any findings made 
by the RO, this summary, and all 
associated documents, must be sent to 
the JSRRC.  The RO must ask JSRRC to 
provide any available information that 
might corroborate the Veteran's alleged 
in-service stressors, particularly the 
Brunswick Naval Air Station stressor.  
If JSRRC is unable to provide the 
specific information requested, they 
must be asked to direct the RO to any 
additional appropriate sources.  All 
documentation received by the RO from 
JSRRC must be associated with the 
claims file.

4.	Following the above, the RO must make a 
specific determination, based upon the 
complete record, as to whether the 
Veteran "engaged in combat with the 
enemy."  If so, the RO must accept the 
Veteran's lay statements in the absence 
of evidence to the contrary and as long 
as it is credible and consistent with 
the circumstances of service, as 
conclusive evidence of the occurrence 
of the stressors.  If the RO determines 
that the evidence does not show that 
the Veteran "engaged in combat with the 
enemy," the RO must consider all 
credible supporting evidence developed 
to show that the Veteran experienced 
the alleged stressors and determine 
whether the evidence is sufficient to 
establish the occurrence of the 
stressors.

5.	If, and only if, the RO determines that 
the evidence establishes the occurrence 
of the alleged stressor or stressors, a 
VA examination must be performed by a 
psychiatrist to determine the nature 
and severity of any psychiatric 
illness, to include PTSD.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated tests are 
to be conducted.  The RO must inform 
the examiner that only a stressor(s) 
which has been verified by the RO may 
be used as a basis for a diagnosis of 
PTSD.  After receipt of any test 
results, and completion of a 
psychiatric evaluation, the examiner 
must provide an opinion as to whether 
the Veteran currently has PTSD.  If the 
diagnosis of PTSD is deemed 
appropriate, then the examiner must 
explain how the diagnostic criteria of 
the Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) are met, 
to include identification of the 
specific stressor(s) underlying the 
diagnosis, and comment upon the link 
between the current symptomatology and 
one or more of the in- service 
stressors.  The sufficiency of the 
stressor(s) to establish the diagnosis 
of PTSD must be noted.  If a diagnosis 
of PTSD is not deemed appropriate, the 
examiner must specifically explain this 
position in light of the other findings 
of PTSD.  A complete rationale of any 
opinion expressed must be included in 
the examination report.  The report 
prepared must be typed.

6.	The RO must notify the Veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the Veteran of any scheduled VA 
examination must be placed in the 
Veteran's claims file.

7.	After all of the above development has 
been completed, the RO must then 
readjudicate the claim and, thereafter, 
if the claim on appeal remains denied, 
the Veteran and his representative must 
be provided a supplemental statement of 
the case.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).



